Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 19, the language “mounting a transparent back cover onto the gluing foam” appears which is not deemed clear and concise. It would appear that the transparent cover applicant is referring to here is the “number of transparent rear covers” from line 5 of the claim (noting that plural rear covers are formed each with the shape of the largest ceramic plate and the number of formed rear covers is equal to the number of ceramic plates in a batch. For the claim to be clear and concise, the singularity of the language must be corrected and it must clearly refer back to the “rear” cover (rather than the back cover). It is suggested that this language be changed to -- mounting one of the transparent rear covers onto the gluing foam --.
In claim 2, lines 2-3, the language “the inner face of the transparent rear cover” appears which is problematic for two reasons. First there are multiple transparent rear covers defined in claim 1, so there is an issue with going from plural to singular. Second, no inner face has been defined. It is suggested that “the” be changed to -- an – and that the language “transparent rear covers” be changed to -- one of the transparent rear covers --. 
In claims 18-20, line 2 of each, “seized” should be changed to -- sized -- since it is a sizing pretreatment that is being applied (and in order to properly clarify what is happening in the claim). 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the prior art of record taught or suggested selection of a ceramic plate from a batch of plates and formation of a transparent rear cover followed by formation of a batch of antiballistic panels each from a single ceramic plate by vacuum baking a fiber reinforced composite layer, a trauma reducing fiber reinforced composite layer and a binder cloth together with the ceramic plate to form each antiballistic panel followed by application of a foam glue on the binder cloth and attaching the transparent rear cover to each vacuum baked antiballistic panel. The reference to PCT WO 99/11997 suggested that it was known at the time the invention was made to associate a reinforcing fiber with a ceramic plate and to adhere the same with a foam material (machine translation included).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746